DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1–20, in the reply filed on 10/30/2020 is acknowledged.  The traversal is on the ground(s) that it would not be a serious examination burden to examine all claims because the product claims of Invention I and the method of making claims of Invention II each recite an external surface that “is substantially free of the filtration material.”  This is not found persuasive because the Invention I product, namely that of claim 1, requires “an infiltration material…disposed on the first external surface of the surface coated section,” which is not provided for by Invention II which requires an external surface that “is substantially free of the infiltration material.” 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21–26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/30/2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 9, 12–16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2015/0219078 A1).
Li discloses actuators for use as artificial muscles comprising twist-spun nanofiber yarns, wherein the yarns may include a guest (i.e., infiltration material).  Li abstract.  The nanofibers used to make the yarns may include carbon nanofiber or multi-walled carbon nanotubes.  Id. ¶¶ 64, 129.  The nanofiber yarn may include a first section that is covered with an infiltration material and a second section that is substantially free of infiltration material, while the interior, inter-fiber interstitial spaces of the entire yarn are filled with infiltration material.  Id. ¶¶ 88, 90.  Additionally, a third section of the nanofiber yarn may be devoid of infiltration material.  Id. ¶¶ 90, 95.  The infiltration material may be either paraffin wax or non-conductive polyethylene glycol and include nanoparticles.  Id. ¶¶ 89–91.  Electrical connections may be made at different segments of the nanofiber yarn actuator depending on the needed application.  Id. ¶ 197.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
As set forth above, different sections of the Li actuator may comprise nanofiber yarn sections comprising interior, inter-fiber interstitial spaces of the yarn filled with infiltration material and/or a surface section containing a coating of infiltration material.  Li ¶¶ 88–95.    Additionally, electrical conductors may be added at different segments along the length of the nanofiber yarn actuator depending on the needed application to complete the electrical connection to the actuator.  Id. ¶ 197.
Accordingly, it would have been obvious to an ordinarily skilled artisan to have included an electrical contact with the second external surface substantially free of infiltration material of the Li actuator as such a connection would allow for direct connection to the electrically conductive nanofibers/tubes of the yarn.  
Furthermore, it is reasonable to presume that the electrical resistance between the conductor and the collection of continuous nanofibers of Li is inherently less than 3,000 Ohms/cm.  Support for said presumption is found in the use of like materials (i.e. carbon nanofibers/tubes).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  In addition, the presently claimed property of an electrical resistance of less than 3,000 Ohms/cm would obviously have been present one the Li product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).  Analogously, the surface-coated sections of the Li yarn would have an electrical resistance of greater than 3000 Ohms/cm because the .
Claims 6–8, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 14 above, and further in view of Zhang (US 2008/0170982 A1).  Li fails to teach or suggest a collection of continuous nanofibers comprising a conductor in electrical contact with a solder contact, or one or more of the first and second portions of the plurality of nanofibers has a diameter of less than 50 microns.
Zhang teaches a method of making nanofiber yarns comprising carbon nanotubes, wherein the yarns may be used to make actuators and a diameter of less than approximately 500 nm.  Zhang abstract, ¶¶ 28, 521, 523, 538–547.  The nanofiber yarns may be connected via soldering to external components in the making of a final product.  Id. ¶ 227.
Thus, it would have been obvious to the ordinarily skilled artisan to have used a solder contact to connect the nanofibers in the invention of Li with an electrical contact to make a finally formed actuator.  Additionally, it would have been obvious to the skilled artisan to have made the nanofiber yarns of Li with diameters of less than approximately 500 nm in order to successfully practice the invention of Li.  Furthermore, it is reasonable to presume that the conductor, solder contact, and the exposed surface section collectively have an electrical resistance of less than 300 Ohm/cm because of the use of like materials (e.g., carbon nanotubes).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  In addition, the presently claimed property of an electrical resistance of less than 300 Ohm/cm would obviously have been present one the combined product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) In re Skoner, 517 F.2d 947 (CCPA 1975).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786